UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Media General, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Notice of 2015 Annual Meeting and Proxy Statement Thursday, April23, 2015 11:00 a.m. WKRN-TV 441 Murfreesboro Road Nashville, Tennessee 37210 Media General, Inc. 333 East Franklin Street Richmond, Virginia 23219 (804) 887-5000 www.mediageneral.com J. Stewart Bryan III Chairman March 13, 2015 Dear Stockholder: I am pleased to forward our 2015 Proxy Statement as I cordially invite you to attend Media General’s 2015 Annual Meeting on Thursday, April23, 2015. Our Annu al Meeting will be held at the offices of WKRN-TV, 441 Murfreesboro Road, Nashville, Tennessee 37210 . We are pleased once again to be taking advantage of the Securities and Exchange Commission rule allowing Stockholders to receive proxy materials over the Internet. This environmentally responsible e-proxy process expedites receipt of our proxy materials and lowers costs for the Company. Whether or not you plan to be present at the Annual Meeting, we value your vote. Most Stockholders have a choice of voting over the Internet, by telephone, or by using a traditional proxy card. Please refer to your proxy card or the information forwarded by your bank, broker or other holder of record to see which options are available to you. However you choose to vote, please do so at your earliest convenience. Thank you for being a Media General Stockholder. I look forward to seeing you on April23. Yours sincerely, J. Stewart Bryan III NOTICE OF 2015 ANNUAL MEETING OF STOCKHOLDERS To the Holders of Voting Common Stock of Media General, Inc. The 2015 Annual Meeting of Stockholders of Media General, Inc. will be held at the offices of WKRN-TV, 441 Murfreesboro Road, Nashville, Tennessee 37210, on Thursday, April23, 2015 , at 11:00 a.m. C.T.for the following purposes: 1. To elect a Board of Directors; 2. To approve the Media General, Inc. Amended and Restated Long-Term Incentive Plan; 3. To approve the Media General, Inc. Employee Stock Purchase Plan; 4. To hold an advisory vote on executive compensation; and 5. To act upon such other matters as properly may come before the meeting. Holders of the Company’s Voting Common Stock of record at the close of business on February 27, 2015, are entitled to notice of and to vote at the meeting. Stockholders are requested to vote by the Internet, by telephone or, for those who have received paper copies of the proxy card, by completing and returning the accompanying proxy card in the envelope provided, whether or not they expect to attend the meeting in person. Internet and telephone voting facilities will close at 11:59 p.m. E.T. on April22, 2015 . A proxy may be revoked at any time before it is voted. By Order of the Board of Directors, ANDREW C. CARINGTON, Secretary Richmond, Virginia March 13, 2015 PROXY STATEMENT 2015 Annual Meeting of Stockholders SOLICITATION OF PROXIES This statement is being furnished in connection with the solicitation of proxies by the Board of Directors of Media General, Inc., to be used at the 2015 Annual Meeting of Stockholders to be held at the offices of WKRN-TV, 441 Murfreesboro Road, Nashville, Tennessee 37210 , on Thursday, April23, 2015, at 11:00 a.m. C.T. All shares entitled to vote and represented by properly completed proxies received prior to the meeting and not revoked will be voted in accordance with their instructions. Internet and telephone voting facilities will close at 11:59 p.m. E. T. on April22, 2015. A proxy may be revoked by a Stockholder at any time before it is voted. A notice containing instructions on how to access this Proxy Statement and our Annual Report online was mailed to some of the Company’s Stockholders on March 13, 2015. On that date, we also began mailing a full set of proxy materials to other Stockholders and to those Stockholders who had requested paper copies of our proxy materials. Only holders of record of Voting Common Stock at the close of business on February 27, 2015 will be entitled to vote, and each share of Voting Common Stock will be entitled to one vote on each matter being voted upon. As of the close of business on February 27, 2015, there were 130,096,348 shares of Voting Common Stock outstanding. For purposes of this proxy statement, references to the Company, Media General and the Board of Directors refer to Media General, Inc. (Old Media General), the former public reporting company, and its Board of Directors, with respect to the periods prior to its merger with LIN Media, LLC (LIN Media) consummated in December 2014, and to Media General, Inc. (formerly, Mercury New Holdco, Inc.), which became the new the public reporting company in connection with the merger, and its Board of Directors, with respect to periods after the consummation of the combination. DIRECTOR INDEPENDENCE All non-management members of the Company’s Board of Directors are independent, in accordance with the rules of the New York Stock Exchange (the NYSE) and the Company’s more stringent Director Independence Standards. The Board affirmatively has determined that the Company’s non-management Directors and Director nominees, J.Stewart Bryan III, DianaF. Cantor, Royal W. Carson, III, H.C. Charles Diao, DennisJ. FitzSimons, Soohyung Kim, Douglas W. McCormick, John R. Muse, Wyndham Robertson, and Thomas J. Sullivan are independent and have no relationship with the Company that would interfere with their exercise of independent judgment in carrying out the responsibilities of a Director. In making this determination with respect to J. Stewart Bryan III, the Board considered that Mr. Bryan was an employee of the Company until 2008, was the Company's Chief Executive Officer until 2005 and was the controlling Stockholder of the Company until the consummation of the Company's merger with New Young Broadcasting Holding Co., Inc. (Young) in November 2013. In making this determination with respect to Soohyung Kim, the Board considered that Mr. Kim is the Chief Executive Officer and the Chief Investment Officer of Standard General, L.P. (Standard General), which exercises voting and investment control over approximately 20.6% of the outstanding shares of the Voting Common Stock of the Company that are held by investment funds for which Standard General serves as investment manager. In making this determination with respect to Thomas J. Sullivan, the Board considered that Mr. Sullivan was the Executive Chairman of Young until it merged with the Company in November 2013, was Young's Chief Financial Officer in 2012 and continued to receive severance payments until November 2014 (not conditioned on his continued service as a Director of the Company) in respect of his prior service as Young's Executive Chairman. In making this determination with respect to John R. Muse, the Board considered that Mr. Muse, a former director of LIN Media who joined the Board in December 2014 in connection with the Company’s merger with LIN Media, is the Chairman of Kainos Capital, LLC, successor to Hicks, Muse & Co., and has shared voting and dispositive power with respect to approximately 8.9% of the outstanding shares of the Voting Common Stock of the Company that are held by investment funds for which Kainos Capital serves as investment manager. In making its determination with respect to Diana F. Cantor, the Board considered that in September 2014, Ms. Cantor's spouse joined Moelis & Company (Moelis) as a Managing Director and Vice Chairman and as a director, and that, in April 2014, prior to the time Ms. Cantor's spouse joined Moelis, Old Media General had retained Moelis to serve as its financial advisor in connection with the sale and swap of television stations required to be divested to satisfy regulatory requirements in connection with the combination with LIN Media for which Moelis received a fee of approximately $4 million in connection with the consummation of the merger. Ms. Cantor's spouse had no involvement in Moelis' provision of services to Old Media General. The Company’s Director Independence Standards are available at the Company website, www.mediageneral.com. THE BOARD AND ITS COMMITTEES The Chairman of the Board of Directors presides over the meetings of the Board and, as described in the Company’s Principles of Corporate Governance and establishes the agenda for each meeting. Senior management, led by the Chief Executive Officer, is responsible for conducting the day-to-day operations of the Company and keeping the Board informedof the status of the Company’s operations. In adopting this leadership structure, the Board additionally has determined that the Board and the Company presently are best managed by separating the roles of the Chairman and the Chief Executive Officer. The Board of Directors held twelve (12) meetings during 2014. The Company’s non-management Directors meet regularly in executive session. The presiding position at these executive sessions is rotated among the chairs of the Audit, Compensation and Nominating & Governance Committees, a practice the Board believes is more advantageous than having a single “presiding director.” All Directors attended, during the period in which they were members of the Board during 2014, 75% or more of the meetings of the Board and the Board committees on which they served. The standing committees of the Board of Directors are the Audit Committee, the Compensation Committee, the Finance Committee and the Nominating& Governance Committee. Each of these Committees, with the exception of the Finance Committee, has a written charter, which is available at the Company’s website, www.mediageneral.com . The Audit Committee consists of Mrs.Cantor, as Chairman of the Committee, and Messrs. Diao and FitzSimons, each of whom is independent under the rules of the NYSE and the Securities and Exchange Commission. As discussed more fully below, each member of the Committee also is an “audit committee financial expert.” This Committee has been established in accordance with the rules of the NYSE and the Securities Exchange Act of 1934 (Exchange Act) and oversees the audit function of the Company with regard to its internal auditors and its independent registered public accounting firm. The Committee meets with these internal and independent auditors, has sole authority to retain and terminate the Company’s independent auditors and reviews all quarterly and annual SEC filings made by the Company. The Audit Committee met twelve (12) times during 2014. The Compensation Committee consists of Miss Robertson and Messrs. Carson, FitzSimons, and Kim. Mr. FitzSimons is Chairman of the Committee. Mr. Carson, a former director of LIN Media, joined the Committee in December 2014 in connection with the consummation of the Company’s merger with LIN Media. All of the members of the Committee are independent under the rules of the NYSE, taking into account the additional factors required to be considered under the NYSE rules with respect to such members. The Committee has general responsibility for employee compensation and makes recommendations to the Board with respect to the compensation of all Directors, officers and other key executives, including incentive compensation plans and equity-based plans. The Committee receives recommendations from the Chief Executive Officer, and it receives reports and recommendations from the compensation consultants it has retained directly on both short-term and long-term executive and Director compensation matters. The Committee has the sole authority to retain, terminate and fix the compensation of any advisor it deems appropriate to assist it in the fulfillment of its responsibilities. In 2014, the Committee selected and directly retained the services of Pearl Meyer &Partners, LLC (PM&P), an independent executive compensation consulting firm. PM&P does not provide any other services to the Company and works with the Company’s management only on matters at the direction and under the supervision of the Compensation Committee. The Committee has assessed the independence of PM&P pursuant to SEC rules and concluded that no conflict of interest exists that would prevent PM&P from serving as an independent consultant to the Compensation Committee. The Compensation Committee periodically seeks input from PM&P on a range of external market factors, including evolving compensation trends, appropriate peer companies and market survey data. PM&P also provides general observations on the Company’s compensation programs, but it does not determine or recommend the amount or form of compensation for the named executive officers. The Compensation Committee met six (6) times during 2014. The Finance Committee consists of Messrs. Diao, Kim, Muse and Sullivan. Mr. Kim is the Chairman of the Committee. The Committee was established upon the consummation of the Company’s merger with LIN Media on December 19, 2014. The Committee has general responsibility and oversight of certain financial affairs and policies of the Company, including such matters as the capital structure of the Company, dividends, external financing, investment and debt policies and complex financial transactions, including potential mergers, acquisitions or divestitures of the Company and its subsidiaries and their assets. The Finance Committee did not meet in 2014. 2 The Nominating& Governance Committee consists of Mrs. Cantor, Miss Robertson and Messrs. Diao, Kim and McCormick. Mr. Diao is Chairman of the Committee. Mr. McCormick, a former director of LIN Media, joined the Committee in December 2014 in connection with the Company’s merger with LIN Media. All of the members of the Committee are independent under the rules of the NYSE. The Committee assists the Board with the identification and consideration of, and recommends to the Board, candidates qualified to become nominees for election as Directors of the Company. The Committee additionally is responsible for developing policies and practices relating to corporate governance, including the Company’s Principles of Corporate Governance and its Code of Business Conduct and Ethics. The Nominating& Governance Committee met four (4) times during 2014. Compensation Risk The primary components of compensation of the Company’s employees are base salary, sales commissions, annual incentives and long-term incentives. The Company believes that none of these compensation components encourages excessive risk-taking. Accordingly, the Company does not believe that its compensation policies and practices create risks that are reasonably likely to have a material adverse effect on the Company. The Board’s Role in Risk Oversight The Board of Directors receives regular reports from the Chief Executive Officer and members of senior management on operational, financial, legal and regulatory issues and risks. The Audit Committee of the Board additionally is charged under its Charter with oversight of financial risk, including the Company’s internal controls, and it receives regular reports from management, the Company’s internal auditors and the Company’s independent auditors. Whenever a Committee of the Board receives a report involving risk identification, risk management or risk mitigation, the Chairman of the Committee reports on that discussion, as appropriate, to the full Board during the next Board meeting. 3 PRINCIPAL HOLDERS OF THE COMPANY’S VOTING COMMON STOCK The following table shows the stock ownership as of the most recent practicable date of all persons known by the Company to have been the beneficial owners of more than 5% of the Company’s Voting Common Stock and the stock ownership of the Directors and officers of the Company. All such information is based on information furnished by or on behalf of the persons listed, who have sole voting power and sole dispositive power as to all shares listed, unless noted to the contrary. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Ownership Soohyung Kim, Standard General L.P. and affiliates(1) % 767 Fifth Avenue, 12th Floor New York, NY 10153 John R. Muse, Hicks, Muse, Tate & Furst Equity Fund III, L.P. and affiliates(2) % 2100 McKinney Avenue, Suite 1600 Dallas, TX 75201 Mario Gabelli, GAMCO Investors, Inc. and affiliates(3) % One Corporate Center Rye, NY 10590 James D. Dondero, NexPoint Credit Strategies Fund and affiliates(4) % 300 Crescent Court, Suite 700 Dallas, TX 75201 Oppenheimer Funds, Inc. and affiliate(5) % Two World Financial Center 225 Liberty Street New York, NY 10281 Neuberger Berman Group, LLC and affiliate(6) % 605 3rd Avenue New York, NY 10016 Executive Officers : (7 ) Vincent L. Sadusky, President and Chief Executive Officer(8) * James F. Woodward, Senior Vice President, Chief Financial Officer(9 ) * Deborah A. McDermott, Senior Vice President and Chief Operating Officer(10 ) * Robert S. Richter, Senior Vice President, Chief Digital Officer(11 ) * Andrew C. Carington, Vice President, General Counsel and Secretary(12 ) * Timothy J. Mulvaney, Controller and Chief Accounting Officer(13 ) * Outside Directors : ) J. Stewart Bryan III, Chairman * Diana F. Cantor * Royal W. Carson, III * H.C. Charles Diao * Dennis J. FitzSimons * Soohyung Kim(15) % Douglas W. McCormick * John R. Muse(16 ) % Wyndham Robertson * Thomas J. Sullivan * Directors and Officers as a group % *Less than 1% 4 The share information is as of December 30, 2014, and is derived from a Schedule 13D filed by Standard General L.P. (“Standard General”) and affiliates, as amended on December 31, 2014. According to the Schedule 13D as amended, of the 26,698,209 shares listed, Standard General Communications LLC (“SG Communications”) directly holds, beneficially owns, shares voting and dispositive power with respect to 22,948,683 shares, and Standard General Fund L.P. (the “SG Fund”) directly holds, beneficially owns, and shares voting and dispositive power with respect to 3,749,526 shares.The SG Fund, of which SG Communications is a wholly owned subsidiary, may also be deemed to have beneficial ownership of, and share voting and dispositive power with respect to, the 22,948,683 shares held directly by SG Communications. Standard General serves as investment manager to each of the SG Fund and SG Communications and, in that capacity, exercises voting and investment control over the shares held by the SG Fund and SG Communications, and Soohyung Kim, a director of the Company, is a director of the general partner of the general partner of Standard General. By virtue of the foregoing, Standard General and Mr. Kim may be deemed to beneficially own , and have share voting and dispositive power over, all of the 26,698,209 shares listed. Each of Mr. Kim, Standard General, the SG Fund and SG Communications disclaims beneficial ownership of the shares reported except to the extent of its or his pecuniary interest in such shares. The share information is as of December 29, 2014, and is derived from a Schedule 13D filed by Hicks, Muse, Tate & Furst Equity Fund III, L.P. (“Fund III”) and affiliates. According to the Schedule 13D, of the 11,505,851 shareslisted : (1) Fund III may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 8,855,759 shares; (2) HM3/GP Partners, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 8,855,759 shares; (3) Hicks Muse GP Partners III, L.P.may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 8,971,563 shares; (4) Hicks Muse Fund III Incorporated may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 8,971,563 shares; (5) HM3 Coinvestors, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 115,804 shares; (6) Hicks, Muse &Co. Partners, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 123,198 shares; (7) HM Partners, Inc. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 123,198 shares; (8) Hicks, Muse, Tate & Furst Equity Fund IV, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 2,293,007 shares; (9) Hicks, Muse, Tate & Furst Private Equity Fund IV, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 15,423 shares; (10) HM4 Partners, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 2,308,430 shares; (11) Hicks, Muse GP Partners L .A., L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 2,308,430 shares; (12) Hicks, Muse Latin America Fund I Incorporated may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 2,308,430 shares; (13) HM4-EQ Coinvestors, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 35,584 shares; (14) Hicks, Muse GP Partners IV, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 35,584 shares; (15) Hicks, Muse Fund IV , LLC may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 35,584 shares; (16) Muse Family Enterprises, Ltd. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 685 shares; (17) JRM Interim Investors, L.P. may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 4,927 shares; (18) JRM Management Company, LLC may be deemed to beneficially own, and has shared voting and dispositive power with respect to 5,612 shares; (19) John R. Muse, a director of the Company, may be deemed to beneficially own 11,505,851 shares, has sole voting and dispositive power with respect to 56,635 shares , and has shared voting and dispositive power with respect to 11,449,216 shares; and (20) Andrew S. Rosen may be deemed to beneficially own, and has shared voting and dispositive power with respect to , 11,443,604 shares. The share information is as of December 30, 2014, and is derived from a Schedule 13D filed by GAMCO Investors, Inc. (“GBL”) and affiliates, as amended on December 30, 2014. According to the Schedule 13D as amended, of the 10,284,921 shares listed, Gabelli Funds, LLC (“Gabelli Funds”) beneficially owns 3,060,381 shares, has sole voting power with respect to 13,000 shares, and has sole dispositive power with respect to 3,060,381 shares; GAMCO Asset Management Inc. (“GAMCO”) beneficially owns, has sole dispositive power with respect to, 5,985,888 shares, and has sole voting power with respect to 5,608,686 shares; MJG Associates, Inc. (“MJG Associates”) beneficially owns, and has sole voting and dispositive power with respect to, 3,007 shares; and Teton Advisors, Inc. (“Teton Advisors”) beneficially owns, and has sole voting and dispositive power with respect to, 1,188,889 shares; Gabelli Securities, Inc. (“GSI”) beneficially owns, and has sole voting and dispositive power with respect to, 44,513 shares; and GBL beneficially owns, and has sole voting and dispositive power with respect to, 2,243 shares. Each of GBL, GGCP, Inc. and Mario J. Gabelli is deemed to beneficially own, and has indirect sole voting and dispositive power with respect to the shares beneficially owned by Gabelli Funds, GAMCO, MJG Associates, Teton Advisors and GBL. 5 The share information is as of December 31, 2014, and derived from a Schedule 13G filed by NexPoint Credit Strategies Fund (the “Credit Fund”) and its affiliates as amended on February 17, 2015. According to the Schedule 13G, as amended, of the 7,538,971 shares listed, the Credit Fund is the beneficial owner of, and has sole voting and dispositive power with respect to, 4,938,971 shares that it holds directly; NexPoint Advisors, L.P. (“NexPoint”), as the investment advisor to the Credit Fund, and NexPoint Advisors GP, LLC (“NexPoint GP”), as the general partner of NexPoint, may be deemed the beneficial owners of, and have shared voting and dispositive power with respect to those 4,938,971 shares; a series of Highland Funds I (the “Floating Rate Fund” and together with the Credit Fund, the “Funds”) is the beneficial owner of, and has sole voting and dispositive powerwith respect to2,600,000 shares that it holds directly; Highland Capital Management Fund Advisors, L.P. (“Highland Fund Advisors”), as the investment advisor to the Floating Rate Fund, and Strand XVI, Inc. (“Strand XVI”), as the general partner of Highland Fund Advisors, may be deemed the beneficial owners of, and have shared voting and dispositive powerwith respect tothose 2,600,000 shares; and James D.Dondero may be deemed the beneficial owner of, and has shared voting and dispositive powerwith respect tothe 7,538,971 shares held by the Funds. The share information is as of December 31, 2014, and derived from a Schedule 13G filed by OppenheimerFunds, Inc. and Oppenheimer Senior Floating Rate Fund on January 29, 2015. According to the Schedule 13G, of the 7,366,080 shares listed, OppenheimerFunds, Inc. may be deemed to beneficially own, and has shared votingand dispositive power with respect to, 7,366,080 shares; and Oppenheimer Senior Floating Rate Fund may be deemed to beneficially own, and has sole voting and shared dispositive power with respect to, 6,819,744 shares. The share information is as of December 31, 2014, and derived from a Schedule 13G filed by Neuberger Berman Group, LLC and Neuberger Berman, LLC on February 12, 2015. According to the Schedule 13G, of the 6,628,129 shares listed, Neuberger Berman Group, LLC may be deemed to beneficially own, and has shared dispositive power with respect to, 6,628,129 shares, and has shared voting a power with respect to 6,611,455 shares; and Neuberger Berman, LLC may be deemed to beneficially own, and has shared dispositive power with respect to, 6,628,129 shares, and has shared voting a power with respect to 6,611,455 shares . Includes shares held in the 401(k) Plan as of February 27, 2015. The share information is as of February 27, 2015. Shares listed for Mr. Sadusky include 159,904 shares subject to currently exercisable options (and any stock options exercisable within 60 days) and 312,156 restricted shares granted prior to the LIN Media mergerunder the LIN Media LLC Stock Plan which sharesremain subject to forfeiture until vested. The share information is as of February 27, 2015. Shares listed for Mr. Woodward include 44,167 shares subject to currently exercisable options (and stock options exercisable within 60 days) and 29,000 shares registered in his name under the Media General Restricted Stock Plan. The share information is as of February 27, 2015. Shares listed for Mrs. McDermott include no shares subject to currently exercisable options (and stock options exercisable within 60 days) and no shares registered in her name under the Media General Restricted Stock Plan. The share information is as of February 27, 2015. Shares listed for Mr. Richter include 47,709 shares subject to currently exercisable options (and stock options exercisable within 60 days) and 72,613 restricted shares granted under the LIN Media LLC Stock Plan prior to the LIN Mediamerger which remain subject to forfeiture until vested. The share information is as of February 27, 2015. Shares listed for Mr. Carington include 28,367 shares subject to currently exercisable options (and stock options exercisable within 60 days) and 8,300 shares registered in his name under the Media General Restricted Stock Plan. The share information is as of February 27, 2015. Shares listed for Mr. Mulvaney include 22,967 shares subject to currently exercisable options (and any stock options exercisable within 60 days) and6,800 shares registered in his name under the Media General Restricted Stock Plan. Includes deferred stock units earned, as of December 31, 2014, pursuant to the Media General, Inc., Directors’ Deferred Compensation Plan as indicated in “Director Compensation.” See (1) above. See (2) above. 6 EXECUTIVE AND DIRECTOR COMPENSATION Compensation Discussion & Analysis Introduction This Compensation Discussion & Analysis (CD&A) provides an overview of our executive compensation program and fiscal 2014 pay determination for our named executive officers (NEOs), who are listed below: Name Title Vincent L. Sadusky President and Chief Executive Officer George L. Mahoney Former President and Chief Executive Officer James F. Woodward Senior Vice President and Chief Financial Officer Deborah A.McDermott Senior Vice President and Chief Operating Officer James R. Conschafter Former Vice President, Broadcast Markets John R. Cottingham Former Vice President, Broadcast Markets Andrew C. Carington Vice President, General Counsel and Secretary Timothy J. Mulvaney Controller and Chief Accounting Officer Mr. Sadusky was the President and Chief Executive Officer of LIN Media. On December 19, 2014, upon the consummation of the combination with LIN Media, Mr. Sadusky became the President and Chief Executive Officer of the Company. Mr. Mahoney resigned his position as the President and Chief Executive Officer of the Company on December 19, 2014. Messrs. Conschafter and Cottingham terminated their employment with the Company on December 31, 2014 and November 30, 2014, respectively. All three former executives received severance payouts based on their employment agreements and related separation agreements. As part of our ongoing effort to enhance shareholder communications, we have streamlined and reformatted our CD&A to consist of the following three sections: Section I: Executive Summary: 2014 in Review Section II: Overview of the Executive Compensation Program Section III: Details and Analysis of the 2014 Executive Compensation Program Section I: Executive Summary: 2014 in Review In this Executive Summary, we discuss a number of significant changes in 2014, which included changes to our corporate structure as well as the methods by which we will compensate our NEOs in the future. In the sections below, we discuss the following subjects: ● Another Year of Transition – During 2013, the Company's merger with Younghad a significant impact on Media General’s corporate structure. The Company completed another strategic transaction when it merged with LIN Media in December 2014 to form one of the nation’s largest cross-screen multimedia companies. ● Pay Outcomes – Our pay outcomes for our NEOs for 2014 are primarily the result of discretionary annual incentive payments made to both the Media General and LIN Media executives included in this proxy statement, as we did not increase salaries or issue any equity grants in 2014 to any of our NEOs. ● Looking Forward – The Compensation Committee of the Board of Directorsexpects to engage in anextensive examination of the newly combined company’s executive pay programs with the intent ofevaluating the necessity of each program and combining the best aspects of both companies’ programs with a focus on pay-for-performance. 7 Our Board of Directors strongly believes in improving both financial and shareholder return performance. As such, the Board is supporting management’s ongoing development of business strategies for realizing such objectives. Concurrently, the Committee is developing an executive compensation philosophy and related programs designed to support and drive the business strategies in a manner beneficial to all shareholders. Another Year of Transition 2014 continued the significant transformation of Media General, culminating in the LIN Media merger, which was announced in March and consummated in December, with the following major outcomes for the Company: ● the creation of a new, combined company with 71 television stations operating in 48 markets reaching 23% of U.S. TV households; ● a more geographically diverse company with balanced network affiliations across more potential political “battleground” states; ● a strong balance sheet, significant cash flow and ownership of marquee stations in attractive markets along with industry-leading news and digital operations; ● more than $70 million in expected annual run-rate synergies by the end of three years; and ● the continuing opportunity to further participate in the consolidation of the television broadcasting industry. The last two years have been important transition years for Media General asthey followed upon another important, recent transformation, the sale of its newspapers and the recapitalization of the Company in 2011-2012. While we expected that 2014 would be an important year of transition for our executive pay programs, the integration of executive pay programs from Young and Media General was deferred given the focus on the LIN merger. The Committee has once again taken up consideration of the Company’s executive pay programs and is reevaluating its philosophy and incentive programs in light of the new opportunities presented by the continuing transformation of Media General in 2014, all in an effort to sharpen its focus on shareholder return. Pay Outcomes With respect to fiscal 2014, our Committee made the following pay decisions with respect to NEOs: ● Salaries remained the same for 2014 for Mrs. McDermott, Messrs. Carington, Conschafter, Cottingham, Mahoney, Mulvaney and Woodward. Mr. Sadusky’s salary was established in the Employment Agreement he signed in March 2014, at the time the LIN Media merger was announced. ● Annual incentives payouts for 2014 were discretionary and were made at levels that approximated target for most participants based on: ● For Mr. Sadusky, final results associated with LIN Media financial outcomes. ● For Messrs. Carington and Mulvaney, annual incentive payouts were at essentially target with no discretionary adjustments. 8 ● For Messrs. Mahoney, Conschafter and Cottingham, annual incentive payouts were below target, and in the case of Messrs. Mahoney and Cottingham, pro-rated as well to reflect their termination dates of December 19, 2014and November 30, 2014, respectively. ● For Mrs. McDermott and Mr. Woodward, annual incentive payouts were just below target, based on discretionary adjustments. ● No equity incentives were granted by the Committee to any executives in 2014. The above pay outcomes generally reflect the Committee’s focus on managing the integration of Media General and Young following their November 2013 merger and the pending and then consummated LIN Media merger in December 2014. Looking Forward Our Committee, which includes Directors from Old Media General and LIN Media, has restarted the process of examining all of the executive pay programs from each company and is strongly focused on ensuring the programs have a robust pay-for-performance orientation. We believe the examination will manifest itself in future pay philosophies as follows: ● Salary increases will be considered in the context of the achievement of budgeted financial objectives and/or an increase in overall responsibilities. 1 ● Annual incentives for the NEOs will be focused on the achievement of financial and individual objectives. ● Long-term incentives will be mostly performance-based and will be provided to amore limited number of our employees than was our practice prior to 2014. For 2015, the Committee has approved restricted stock units (75% performance-based and 25% time-based) for the NEOs under the LTIP, subject to shareholder approval. ● Retention objectives will be met primarily through individual components of the compensation programs. ● Executive perquisites will likely be largely eliminated over time. We provide greater detail on all of the above issues in the remainder of this CD&A. Section II: Overview of the Executive Compensation Program Compensation Philosophy and Objectives Historically, our compensation philosophy was designed to support and reinforce the achievement of key operating and strategic goals. The philosophy was applied consistently to the NEOs identified in the Summary Compensation Table, as well as to all salaried employees. Media General’s executive compensation programs were designed to: ● link individual performance with compensation opportunities, and ● align the interests of the individual with those of shareholders. These elements were intended to motivate the executives and the Committee believed a tightly administered compensation system that rewarded appropriate performance was a constructive way to attract and retain talented personnel. As noted above, in 2015 and beyond, our Committee expects to have a pay philosophy that is more directly based on pay-for-performance, which will manifest itself in both the design of the programs and the method by which they are administered on ayear-by-year basis. For 2014, our Committee essentially focused on providing annual incentives that, in its judgment, were directionally correct for the performance achieved in the context of a fiscal year that included the integration of Media General and Young as well as the negotiation and consummation of the LIN Media merger. 1 In February 2015, the Board approved base salary and target bonus amounts for each of the NEOs, which included increases for the following executives: (i) for Mr. Sadusky, a base salary of $900,000 and a target bonus of $1,125,000, and (ii) forMr. Mulvaney, a base salary of $269,000 and a target bonus of $94,000. The base salary and target bonus amounts for the remaining NEOs are the same as 2014 amounts. 9 Primary Components of the Executive Compensation Program For 2014, our executive compensation program included the following major components designed to achieve the purposes andobjectives indicated: Component Purpose/Objective Performance Linkage Form of Payout Salaries Provide a fixed, competitive level of pay based on responsibility, qualifications, experience and performance . Moderate; merit increases are based on a combination of Company performance, experience, market pay levels and internal pay equity . Cash . Annual Incentives Align annual incentives with annual performance against budgeted objectives . Strong; no awards are paid for performance below a defined threshold. Cash . Long-Term Incentives Align long-term incentives with longer-term performance and shareholder value creation, enhance executive retention and provide an equity stake to further align executive and shareholder interests . No equity grants were made in 2014, but outstanding prior awards continued to provide performance linkage. Equity grants have been made for 2015, subject to the approval of shareholders. Cash or equity-based instruments . Retirement and OtherBenefits Provide for competitive health, welfare and retirement needs to further enhance executive retention. Our NEOs are also eligible forcertain perquisitesto enhance retention. Limited . Retirement benefits are paid in cash following a qualifying separation from service. 10 The Committee and its Role in Determining Executive Pay Our Committee is responsible for the design and oversight of our executive compensation programs covering the NEOs. Each of the Committee members is independent, as defined by the rules of the New York Stock Exchange. The Committee makes policy and strategic recommendations to the Board and has authority delegated from the Board to: ● make recommendations to the Board with respect to executive pay decisions; ● design and recommend to the Board the salary, incentive pay and benefit programs for the NEOs; and ● oversee the Company’s equity incentive plans. The Committee met six (6) times in 2014, and in three (3) of those meetings, the Committee met inexecutive session during which management was not present. Most compensation decisions are finalized in the first and fourth quarter of each fiscal year. The Committee Charter, which sets forth the Committee's responsibilities on a more comprehensive basis, is available under the “Corporate Governance” tab at www.mediageneral.com and is reviewed on an annual basis to ensure it continues to satisfy changing corporate governance requirements and expectations. The charter was most recently amended in December 2014 in connection with the consummation of the LIN Media merger. To ensure it is making fully informed compensation determinations, the Committee reviews, considers and relies on various sources of information and materials. Without limitation, the Committee generally (i) considers market information and advice provided by its independent compensation consultant and other advisors; (ii) reviews financial and company performance materials such as budgets, financial statements, management reports of our business activities and individual performance assessments; (iii) considers factors such as the experience, skill sets and contributions of each NEO towards our overall success; (iv) receives input from the CEO with respect to salaries, incentives and total pay for the NEOs other than the CEO; and (v) reviews tally sheets with the overall compensation element values and totals, primarily to identify any competitive issues, gain an understanding of the relative dollar values of each compensation element and to understand the magnitude of total compensation. However, compensation decisions for these individuals are made by the Committeewithin the parameters of the overall levels of compensation established bythe Board’s approval of overall levels of compensation. The Role of PM&P as Independent Advisors to the Committee Periodically, the Company reviews its compensation programs with outside consultants who are engaged by and report directly to the Committee. Such a review did not take place with outside consultants in 2014. In mid-2013, the Committee retained Pearl Meyer & Partners (PM&P) as its independent consultant to provide assistance specifically with the implementation of the employment agreements for each of the NEOs in the context of the Young merger. In September 2013, the Committee retained PM&P as its ongoing independent consultant. PM&P consulted on a variety of executive pay issues, including pay philosophy, salary management, incentive plan design and general assistance to the Committee in its intensive reexamination of executive pay during the remainder of 2013 following the Young merger and early in 2014. The Committee assessed the independence of PM&P pursuant to the applicable SEC rules. The Committee concluded that no conflict of interest exists that would prevent PM&P from serving as its independent consultant. 11 How Pay is Set: Initial Benchmarking Peer Group Companies Our Committee examines competitive peer group and survey information, compiled by the Company’s Human Resources Department and PM&P, as one factor to assist in determining base salary, annual incentive compensation and, if appropriate, stock-based long-term equity awards.The peer group companies provide relevant comparisons based on their similarity to us in size and business operations. In light of the changes affecting the Company in 2014, the Committee did not consider any changes to the peer group in 2014.The 10 companies in our 2013 peer group are shown in the table below: Allbritton Communications Company* LIN Media LLC ** Belo Corp. * Meredith Corporation Fisher Communications, Inc. * Nexstar Broadcasting Group Gannett Co., Inc. Scripps Networks Interactive Gray Television, Inc. Sinclair Broadcast Group, Inc. *During 2013, Belo was acquired by Gannett, and Allbritton andFisher were acquired by Sinclair ** During 2014, LIN Media LLC was acquired by Media General The acquisitions noted above left only six television broadcasting companies in the peer group at the end of 2014. In early 2015, management, the Committee and PM&P jointly developed a new peer group which included a broader group of media companies, given the low number of pure television broadcasting companies following recent industry consolidation. The new group, as shown below, also consists of 10 companies. The Committee chose to eliminate Scripps Networks Interactive from the 2013 peer group given its market cap of nearly $10 billion. The key factors in choosing the new peer group were: ● Industry (broader media including television broadcasting), ● Revenues (within about 40% - 250% of Media General’s projected $1.2 billion of revenues in 2015), and ● Market cap within 20% - 500% of Media General’s market cap. The 2015 peer group includes: Clear Channel Outdoor Holdings, Inc. New York Times Company Dex Media, Inc. Nexstar Broadcasting Group, Inc. Gannett Co., Inc. Scholastic Corporation Gray Television, Inc. Sinclair Broadcast Group, Inc. Meredith Corporation Tribune Media Company The 2015 peer group includes companies from the advertising and broadcasting industries. We note Media General is at about the 18th percentile versus the peer group in terms of revenue comparisons (based on Media General’s projected 2015 revenues), but at about the 44th percentile and 53rd percentile respectively, in terms of market cap and estimated EBITDA (Media General’s EBITDA is pro forma, giving effect to the LIN Media merger as if it occurred on January 1, 2014, for expected outcomes in 2014 and 2015). We also note that Gannett is a much larger company than Media General in terms of revenue, but has announced that in mid-2015 it will be splitting into broadcasting and publishing companies. The Committee used the 2015 peer group to evaluate CEO pay in early 2015. In addition to market data, the Committee considered factors such as individual performance, internal pay equity among executives, promotion potential and retention risk in determining total compensation for our NEOs . 12 Section III: Details and Analysis of the 2014 Executive Compensation Program Salary The Company believes individual performance has a significant impact on overall Company results. Therefore, the Company considers individual performance, along with the factors below, when determining salaries for its NEOs: ●company performance; ●management level and experience; ●market salary data; and ●internal pay equity. The Committee did not provide any salary increases for the NEOs for 2014, because salaries for certain NEOs were adjusted pursuant to the terms of employment agreements that became effective at the closing of the Young merger in November 2013. Annual Incentives For all NEOs other than Mr. Sadusky, the Committee established 2014 individual incentive award targets at the beginning of the year, but did not establish financial performance goals in light of the ongoing Young integration and the then upcoming LIN Media merger. Award targets for each of these NEOs were based on a percentage of the individual’s salary at the rate in effect the beginning of 2014. Mr. Sadusky’s incentive, which was expressed as a maximum, was set by the compensation committee of LIN Media based on two separate components, the first of which was to be determined quantitatively based solely on achievement of financial goals for the business. The second component was to be determined qualitatively based on the assessment of other performance criteria as it deems relevant on a case-by-case basis. The maximum amount for each component of Mr. Sadusky’s 2014 annual incentive target equals the percentage of his base salary detailed below. Cash awards were paid for 2014 based on the discretionary judgment of the Committee, because financial targets were not set. The target incentives along with the discretionary payments for 2014 are shown below: Annual Annual Actual Incentive Incentive Incentive Executive Salary Target % Target $ Paid Sadusky X 106.5% $400,000* Mahoney 625,000 X 75.0% 468,750 Woodward 500,000 X 45.0% 225,000 200,000 McDermott 575,000 X 45.0% 258,750 200,000 Conschafter 450,000 X 36.0% 162,000 139,800 Cottingham 430,000 X 36.0% 154,800 122,500 Carington 400,000 X 36.0% 144,000 144,000 Mulvaney 257,300 X 35.0% 90,055 90,000 * Incentive paid primarily on LIN results for 2014. The amount in the target column represents the maximum incentive opportunity for Mr. Sadusky, as provided in his employment agreement. The adjustments shown in the table above were based generally on overall financial results, with several executives also receiving a pro-rata incentive based on their termination dates (Messrs. Mahoney and Cottingham). Long-Term Incentive Equity-Based Awards As noted above, Media General did not make any long-term incentive equity-based grants in 2014. However, the Committee has tentatively approved stock unit grants in 2015, including both performance share units (PSUs) and restricted stock units (RSUs), but subject to shareholder approval. The PSUs would be earned over a three-year performance period based on the achievement of financial performance objectives. The RSUs would vest based on the passage of time and continued employment and are designed to promote retention. 13 Perquisites and Other Personal Benefits The Company provides its NEOs with a limited number of perquisites and other personal benefitsas described below: ● The Company offers tax preparation and financial planning services to its NEOs to reduce the amount of time and attention the officer must devote to such activities and to ensure the officer’s tax returns comply with IRS regulations. The services are taxable to the NEO, and the NEO pays the associated income taxes. ● Prior to its merger with LIN Media, the Company did not provide most of its officers and other corporate level executives with company-provided automobiles or automobile allowances. However, it was LIN Media’s practice to provide its officers and other corporate level executives with company-provided automobiles. Therefore, Mr. Sadusky and certain other executives from the LIN Media management team continue to use a company-owned vehicle and are responsible for paying income taxes associated with their personal use of such vehicles. In addition, Mrs. McDermott is eligible to receive a Company automobile allowance. ● The Company provides life insurance coverage to Mr. Woodward beyond that offered to other Company employees. The Company pays the annual premium and related tax gross-ups. Pension and Other Retirement Benefits Certain NEOs, including our CEO and the former CEO, participate in various qualified and non-qualified retirement plans. At one time, these plans were generally available to a broad range of employees, including NEOs. However, Media General hasfrozenits retirement programs and the Deferred Compensation Plan. In addition, Media General assumed the obligations of LIN’s frozen retirement plan and its deferred compensation plan upon consummation of the merger. Each of the qualified and non-qualified plans are described more fully in the narrative discussion following the Pension and Non-qualified Deferred Compensation tables. The Company continues to sponsor a supplemental 401(k) Plan. Employment Arrangements, Severance and Change-in-Control Benefits In 2014, the Company entered into an employment agreement with Mr. Sadusky which became effective upon the consummation of the Company’s merger with LIN. Mr. Sadusky’s employment agreement has a five-year term. In 2013, the Company entered into employment agreements with each of the other NEOs, with the exception of Mr. Mulvaney. The terms of these agreements are summarized below following the Summary Compensation Table and in the Section titled “Potential Payments Upon Termination or Change in Control.” Stock Ownership Guidelines The Company strongly encourages select executives (including its NEOs) to retain at least 50% of remaining shares upon exercise of stock options or upon the release of restrictions on PARS, after shares have been sold to cover the cost of exercise and any taxes due.While the Company continues to believe stock ownership aligns its NEOs’ interest with those of its stockholders and signals continued commitment to the Company, the Company waived this stock ownership guideline for exercises of stock options granted prior to 2010. The Company does not anticipate waiving the guideline for subsequent grants of equity awards. 14 Impact of Tax Consideration on Compensation Section 162(m) of the Internal Revenue Code (Code) limits the Company’s deduction for compensation paid to the NEOs (with the exception of the CFO) named in the Summary Compensation Table to $1 million during the tax year, subject to certain permitted exceptions. The Company’s Long-Term Incentive Plan has been structured so that awards of stock options, stock appreciation rights and certain performance awards may be granted in a manner that satisfies the exception under Section 162(m) of the Code for “qualified performance-based compensation.” However, although the Committee will consider the impact of Section 162(m) in making its compensation decisions, it believes the tax deduction is only one of several relevant considerations in setting compensation. Accordingly, if it is deemed appropriate to provide compensation that does not constitute qualified performance-based compensation, the Committee may do so and, in such event, certain portions of compensation paid to the NEOs may not be deductible for federal income tax purposes by reason of Section 162(m) of the Code. Compensation Committee Report The Committee has reviewed the section of this Proxy Statement titled “Compensation Discussion and Analysis” with the management of the Company, and the Committee has recommended that the CD&A be included in this Proxy Statement and filed with the Securities and Exchange Commission. The Compensation Committee Dennis J. FitzSimons, Chairman Royal W. Carson, III Soohyung Kim Wyndham Robertson 15 Summary Compensation Table The following table sets forth total compensation for 2014, 2013, and 2012 for the Company’s President and Chief Executive Officer, the Company’s former President and Chief Executive Officer, its Senior Vice President and Chief Financial Officer, the three other most highly compensated executive officers as of December 31, 2014. It also includes two former executive officers who had compensation that was higher than some of those on the table. Please note, as described in the footnotes below, that total compensation includes equity-based compensation (i.e., stock awards and option awards) and certain compensation paid in-kind (e.g., certain perquisites). Therefore, total compensation reflected below includes both cash and non-cash compensation attributable to each NEO during the applicable year. 16 Name and Principal Position Year Salary Bonus (5) Stock Awards Option Awards (Stock Options) Non-Equity Incentive Plan Compensation (Annual Incentive Plan) Change in Pension Value and Non-qualified Deferred Compensation Earnings (6) All Other Compensation (7) Total Vincent L. Sadusky 2014 (1) $ 24,605 $ - $ - $ - $ - $ - $ 424,605 President and Chief Executive Officer George L. Mahoney, 2014 (2) 604,452 - - - 577,313 3,466,831 Former President and 625,000 - - 136,000 387,516 - 101,780 1,250,296 Chief Executive Officer 565,000 - 134,958 48,327 324,358 800,565 106,216 1,979,424 James F. Woodward, 500,000 - - - 148,806 Senior Vice President 414,039 - 768,962 43,520 153,456 - 58,762 1,438,739 and Chief Financial 345,000 - 82,668 29,637 219,500 119,218 53,214 849,237 Officer Deborah A. McDermott 575,000 - Senior Vice President 2013 (1) 78,767 - 884,299 - 700,000 - 1,397 1,664,463 and Chief Operating Officer James R. Conschafter, 2014 (3) 450,000 - - - 102,256 965,748 Former Vice President, 412,580 75,000 692,066 28,832 131,505 - 24,742 1,364,725 Broadcast Markets 381,333 - 59,760 21,360 187,838 95,738 25,218 771,247 John R. Cottingham, 2014 (4) 393,479 - - - 68,533 942,929 Former Vice President, 398,510 75,000 661,296 27,472 23,697 - 20,766 1,206,741 Broadcast Markets 354,583 - 54,780 19,491 158,829 55,756 27,064 670,503 Andrew C. Carington 400,000 - - - 23,727 Vice President, 326,933 - 617,213 23,120 94,631 - 25,064 1,086,961 General Counsel and 270,000 - 41,334 14,685 133,609 18,705 10,531 488,864 Secretary Timothy J. Mulvaney 257,300 - - - 33,616 Controller and Chief 229,534 - - 16,592 49,995 - 5,100 301,221 Accounting Officer 210,000 - 33,864 12,015 74,227 26,573 8,319 364,998 Compensation for Mr. Sadusky is limited to amounts earned or awarded on or after the closing of the merger with LIN Media on December 19, 2014, and compensation for Mrs. McDermott for 2013 is limited to amounts earned or awarded on or after the closing of the merger with Young on November 12, 2013. On December 19, 2014, Mr. Mahoney resignedas the Company’s President and Chief Executive Officer. The salary amount reflects the pro-rated portion of his annual $625,000 base salary. Mr. Mahoney also received severance payments which are reflected in the All Other Compensation table. On December 31, 2014, Mr. Conschafterresigned as the Company’s Vice President, Broadcast Markets. Mr. Conschafter also received severance payments which are reflected in the All Other Compensation table. On November 30, 2014, Mr. Cottinghamresigned as the Company’s Vice President, Broadcast Markets. The salary amount reflects the pro-rated portion of his annual $430,000 base salary. Mr. Cottingham also received severance payments which are reflected in the All Other Compensation table. Amounts represent discretionary bonuspayments paid early in 2015, except Mr. Mulvaney who also received $128,650 upon completion of the LIN Merger. 17 The components of this column for 2014 are set forth in the table below. Reported amounts increased in 2014 for the NEOs due primarily to an 85 basis point decrease in the discount rate used to calculate the present value of accumulated benefits. Name Change in Present Value of Accumulated Benefits under Retirement Plan Change in Present Value of Accumulated Benefits under Supplemental Retirement Plan Change in Present Value of Accumulated Benefits under ERISA Excess Plan Total George L. Mahoney $ 92,795 $484,518 $ - $577,313 James F. Woodward 146,161 - 2,645 148,806 James R. Conschafter 50,355 - 51,901 102,256 John R. Cottingham 34,449 - 34,084 68,533 Andrew C. Carington 23,727 - - 23,727 Timothy J. Mulvaney 33,616 - - 33,616 Mr. Sadusky participates in former LIN Media plans. Changes between December 19, 2014 and December 31, 2014 were not material. Mrs. McDermott does not participate in a pension plan. The amounts disclosed under this column for the most recent fiscal year (2014) consist of the following: Name Annual Company Contributions to Vested and Unvested Defined Contribution Plans Dollar Value of Insurance Premiums Paid by the Company With Respect to Variable Universal Life Insurance for the Benefit of the Named Executive Officer Tax Gross Up Associated with Variable Universal Life Insurance for the Benefit of the Named Executive Officer Perquisites Cash Severance Paid (a) Accrued Vacation Payments (b) Health & Welfare Benefit Payments (c) Total Vincent L. Sadusky $ - $- $ - $- $ - $ - $ - $ - George L. Mahoney 32,557 28,610 18,764 3,287,500 52,788 12,000 James F. Woodward 24,456 21,350 - Deborah A. McDermott - - 13,400 - - - James R. Conschafter - - 14,298 918,000 - 12,000 John R. Cottingham 6,779 - - 23,184 877,200 23,766 12,000 942,929 Andrew C. Carington - Timothy J. Mulvaney - a. This column represents cash severance paid or payable to our former CEO and former NEOs (Messrs. Mahoney, Conschafter and Cottingham, respectively), as described in the Employment Agreement section below. b. This column represents accrued vacation paid to our former CEO and former NEOs, triggered by their termination of employment in 2014. c. This column represents the value of 12 months of premiums for health & welfare benefits for our former CEO and former NEOs as provided for in their 2013 employment agreements. Perquisites for Messrs. Sadusky, Woodward, Carington, and Mulvaney were less than $10,000 in aggregate and thus are excluded from total compensation. Perquisites include the incremental cost to the Company for Messrs. Mahoney, Conschafter, Cottingham, and Mrs. McDermott of certain tax preparation and financial planning services, car allowance, and personal usage of company-owned automobiles. 18 Employment Agreements The following are descriptions of employment agreements for the named executive officers. Chief Executive Officer . On March 21, 2014, the Company entered into an employment agreement (Employment Agreement) with Mr. Sadusky, which commenced on December 19, 2014 (Effective Date) and continues for a term ending on the fifth anniversary of the Effective Date (subject to earlier termination as provided therein). Pursuant to the Employment Agreement, Mr. Sadusky will be paid an annual base salary in the amount of $711,000 and, beginning with each fiscal year commencing as of January 1, 2015, will be eligible to receive an annual incentive payment of up to $757,000. In February 2015, the Board approved a new base salary of $900,000 and an annual incentive payment of up to $1,125,000. Mr. Sadusky is subject to covenants prohibiting competition with the Company and solicitation of the employees, consultants, customers and suppliers of the Company, in each case during the term of his employment and for the one-year period following the termination of his employment for any reason. Mr. Sadusky is also subject to a perpetual covenant not to disclose the confidential information or trade secrets of the Company. Under the Employment Agreement, during its term, the Company is required to use its best efforts to have Mr. Sadusky nominated as a member of the Board. Former Chief Executive Officer.
